FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                          Electronically Filed
                                          Intermediate Court of Appeals
                                          CAAP-XX-XXXXXXX
                                          17-DEC-2021
                                          08:51 AM
                                          Dkt. 170 OCOR

                       NO. CAAP-XX-XXXXXXX


              IN THE INTERMEDIATE COURT OF APPEALS

                     OF THE STATE OF HAWAI#I


            STATE OF HAWAI#I, Plaintiff-Appellee, v.
            DOUGLAS M. CARDENAS, Defendant-Appellant


         APPEAL FROM THE CIRCUIT COURT OF FIRST CIRCUIT
                    (CASE NO. 1PC151000320)


                       ORDER OF CORRECTION
                       (By: Nakasone, J.)
          IT IS HEREBY ORDERED that the Published Opinion entered
on October 28, 2021 (docket no. 166) in the above case is hereby
corrected as follows:
          At page 26, in the 27th line, the word "711-7112"
should be replaced with "711-1112" so that as corrected, the text
reads as: "with HRS § 711-1112."
          The clerk of the Court is directed to take all
necessary steps to notify the publishing agencies of this change.

          DATED: Honolulu, Hawai#i, December 17, 2021.

                                   /s/ Karen T. Nakasone
                                   Associate Judge